Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	Claims 1-20 are pending in this application.



Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more due. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four categories of invention, i.e., Process, machine, manufacture or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, 2019 PEG for more details of the analysis.  

Step 1
According to the first part of the analysis, in the instant application, claims 1-8 are directed to a method. Claims 9-15 are directed to a device. Claims 16-20 are directed to instructions being performed by a processor.  Thus each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture or composition of matter). 
These claims fall within the abstract categories of mathematical concepts or mental process.

Step 2A, Prong 1  
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception  (e.g. 

Claim(s) 1, 9 and 16 substantially recite
determining, based on an output result of the sequential neural network, N spatio- temporal expressions of the first node at the N time instances; and (Claim 1)
determining (i) a spatial aggregation feature of the first node at a first time instance and (ii) a node feature of the first node, wherein the node feature of the first node comprises an attribute feature, a historical activity feature, an association relationship feature, an interaction feature, or a physical indicator feature; (Claim 1)
determining, based on an output result of the sequential neural network, N spatio- temporal expressions of the first node at the N time instances; and(Claim 9)
determining (i) a spatial aggregation feature of the first node at a first time instance and (ii) a node feature of the first node, wherein the node feature of the first node comprises an attribute feature, a historical activity feature, an association relationship feature, an interaction feature or a physical indicator feature; (Claim 9)
 determining, based on an output result of the sequential neural network, N spatio- temporal expressions of the first node at the N time instances; and(Claim 16)
determining (i) a spatial aggregation feature of the first node at a first time instance and (ii) a node feature of the first node, wherein the node feature of the first 
Using the output of a neural network to determine spatio-temporal expressions is merely a mental step. 

Claim(s) 2, 10 and 17 substantially recite
determining, in a relation network at the first time instance, a plurality of neighbor nodes of the first node at the first time instance as a first neighbor node group; and (Claim 2)
determining, in a relation network at the first time instance, a plurality of neighbor nodes of the first node at the first time instance as a first neighbor node group; and(Claim 10)
determining, in a relation network at the first time instance, a plurality of neighbor nodes of the first node at the first time instance as a first neighbor node group; and(Claim 17)
This is a mental process and thus abstract. Finding neighbors can be accomplished by a mental process with the aid of pen and paper.

Claim(s) 3, 11 and 18 substantially recite
determining, through an attention mechanism-based adaptive breadth function and based on a node feature of each of the neighbor nodes in the first neighbor node group and the node feature of the first node, an importance level of each of the neighbor nodes relative to the first node (claim 3); 

determining, through an attention mechanism-based adaptive breadth function and based on a node feature of each of the neighbor nodes in the first neighbor node group and the node feature of the first node, an importance level of each of the neighbor nodes relative to the first node; (Claim 11)
determining, in a relation network at the first time instance, a plurality of neighbor nodes of the first node at the first time instance as a first neighbor node group; (Claim 11)
determining, through an attention mechanism-based adaptive breadth function and based on a node feature of each of the neighbor nodes in the first neighbor node group and the node feature of the first node, an importance level of each of the neighbor nodes relative to the first node; (Claim 18)
determining, in a relation network at the first time instance, a plurality of neighbor nodes of the first node at the first time instance as a first neighbor node group; (Claim 18)
Determining an importance level of each neighbor of a node is a mental process.

Claim(s) 3, 11 and 18 substantially recite
performing, based on the importance level of each of the neighbor nodes, weighted summation on the node feature of each of the neighbor nodes to obtain a breadth feature of the first node; and (Claim 3)

performing, based on the importance level of each of the neighbor nodes, weighted summation on the node feature of each of the neighbor nodes to obtain a breadth feature of the first node; and(Claim 18)
The resulting process of summation of weights of neighbors to determine a ‘importance level’ is a mathematical process and is considered abstract. 

Claim(s) 6, 13 and 20 substantially recite
determining an attention matrix based on a self-attention mechanism and the N spatio- temporal expressions; (Claim 6)
determining an attention matrix based on a self-attention mechanism and the N spatio- temporal expressions; (Claim 13)
determining an attention matrix based on a self-attention mechanism and the N spatio- temporal expressions; (Claim 20)
The generation of a matrix based on the function of a ‘self attention mechanism’ is the employment of a function and thus is considered a abstract mathematical process. 

Claim(s) 6, 13 and 20 substantially recite
obtaining a second transformation matrix based on a product of the attention matrix and a first transformation matrix, the first transformation matrix being a product of 
obtaining a second transformation matrix based on a product of the attention matrix and a first transformation matrix, the first transformation matrix being a product of the spatio- temporal expression matrix and a pre-trained first parameter matrix; and (Claim 13)
obtaining a second transformation matrix based on a product of the attention matrix and a first transformation matrix, the first transformation matrix being a product of the spatio- temporal expression matrix and a pre-trained first parameter matrix; and (Claim 20)
The generation of a matrix based on the product of two other matrixes is achieved by a mathematical process. 

Claim(s) 7 and 14 substantially recite
determining a similarity level between the feature information of the first user and the feature information of the second user; and (Claim 7)
determining a similarity level between the feature information of the first user and the feature information of the second user; and(Claim 14)
Determining a similarity between users is considered a mental step. 

Step 2A, Prong two: 
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a 

Claim(s) 1, 9 and 16 further recite
obtaining N relation networks of N time instances, wherein the N time instances have a temporal order, each of the relation networks corresponds to a time instance of the N time instances and comprises a plurality of nodes and connection relationships between the nodes, and each of the relation networks comprises a first node representing a first user; (Claim 1)
inputting, in accordance with the temporal order, N spatial aggregation features of the N time instances into a sequential neural network; (Claim 1)
	obtaining N relation networks of N time instances, wherein the N time instances have a temporal order, each of the relation networks corresponds to a time instance of the N time instances and comprises a plurality of nodes and connection relationships between the nodes, and each of the relation networks comprises a first node representing a first user; (Claim 9)
 	inputting, in accordance with the temporal order, N spatial aggregation features of the N time instances into a sequential neural network; (Claim 9)
 aggregating the N spatio-temporal expressions to obtain a spatio-temporal aggregation feature of the first node as feature information of the first user. (Claim 9)

inputting, in accordance with the temporal order, N spatial aggregation features of the N time instances into a sequential neural network; (Claim 16)
aggregating the N spatio-temporal expressions to obtain a spatio-temporal aggregation feature of the first node as feature information of the first user. (Claim 16)
This is merely gathering data of specific types, locating data of specific types, inputting this data into a neural network and then the output data features associated with a user. Data gathering, which is insignificant extra solution activity. See MPEP 2106.05(g). Mere data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g) This is an additional element and does not integrate into practical application.

Claim(s) 1 substantially recite
aggregating the N spatio-temporal expressions to obtain a spatio-temporal aggregation feature of the first node as feature information of the first user. (Claim 1)
This is viewed as gathering data and is not considered a practical application. Mere data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g) This is an additional element and does not integrate into practical application.

Claim(s) 2, 10 and 17 substantially recite
inputting a node feature of each of the neighbor nodes in the first neighbor node group and the node feature of the first node into a graph neural network to obtain the spatial aggregation feature of the first node at the first time instance. (Claim 2)
inputting a node feature of each of the neighbor nodes in the first neighbor node group and the node feature of the first node into a graph neural network to obtain the spatial aggregation feature of the first node at the first time instance. (Claim 10)
inputting a node feature of each of the neighbor nodes in the first neighbor node group and the node feature of the first node into a graph neural network to obtain the spatial aggregation feature of the first node at the first time instance. (Claim 17)
The implementation and inputting information into a neural network is executing a mathematical model and thus is abstract due to it is within a mathematical process.
Inputting data into a graph neural network is merely inputting data. Mere data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g) This is an additional element and does not integrate into practical application.

Claim(s) 3, 11 and 18 further recite
performing, through a loop operator-based adaptive depth function, t-step iterations on the first node based on the breadth feature to obtain the spatial aggregation feature of the first node at the first time instance. (Claim 3)

performing, through a loop operator-based adaptive depth function, t-step iterations on the first node based on the breadth feature to obtain the spatial aggregation feature of the first node at the first time instance. (Claim 18)
This is merely counting how many ‘neighbors’ a node has based on a topology. Counting is not considered a practical application. Performing repetitive calculations, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example ii. This is an additional element and does not integrate into practical application.

Claim(s) 4, 12 and 19 further recite
determining, through the sequential neural network, N temporal aggregation features of the first node at the N time instances; and (Claim 4)
combining the spatial aggregation features with the temporal aggregation features of the N time instances to obtain the spatio-temporal expressions of the first node. (Claim 4)
concatenating the spatial aggregation feature of the first time instance and a corresponding temporal aggregation feature of the first time instance to obtain a concatenation feature as a spatio-temporal expression of the first time instance. (Claim 5)

combining the spatial aggregation features with the temporal aggregation features of the N time instances to obtain the spatio-temporal expressions of the first node, the combining comprising: (Claim 12)
concatenating the spatial aggregation feature of the first time instance and a corresponding temporal aggregation feature of the first time instance to obtain a spatio-temporal expression of the first time instance. (Claim 12)
determining, through the sequential neural network, N temporal aggregation features of the first node at the N time instances; and (Claim 19)
combining the spatial aggregation features with the temporal aggregation features of the N time instances to obtain the spatio-temporal expressions of the first node, the combining comprising: (Claim 19)
concatenating the spatial aggregation feature of the first time instance and a corresponding temporal aggregation feature of the first time instance to obtain a spatio-temporal expression of the first time instance. (Claim 19)
Gathering different types time dependent data and joining them is not a practical application. This is an insignificant extra-solution activity or post solution activity. MPEP 2106.05(g) This is an additional element and does not integrate into practical application.

Claim(s) 6, 13 and 20 further recite

determining, based on concatenation of each vector in the second transformation matrix, the spatio-temporal aggregation feature of the first node. (Claim 6)
constructing a spatio-temporal expression matrix from the N spatio-temporal expressions; (Claim 13)
determining, based on concatenation of each vector in the second transformation matrix, the spatio-temporal aggregation feature of the first node. (Claim 13)
constructing a spatio-temporal expression matrix from the N spatio-temporal expressions; (Claim 20)
determining, based on concatenation of each vector in the second transformation matrix, the spatio-temporal aggregation feature of the first node. (Claim 20)
Placing data into a data structure is not considered a practical application. Storing information, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example iv. This is an additional element and does not integrate into practical application.

Claim(s) 7 and 14 further recite
determining a feature information of a second user; (Claim 7)
determining a feature information of a second user; (Claim 14)
Locating a data item which is considered associated with a user is not considered a practical application. Electronic recordkeeping, which is well-understood, This is an additional element and does not integrate into practical application.

Claim(s) 7 and 14 substantially recite
in response to the similarity level being greater than a threshold, sending information of interest of the second user to the first user, wherein the information of interest comprises one or more of product information, shop information, and work products. (Claim 7)
in response to the similarity level being greater than a threshold, sending information of interest of the second user to the first user, wherein the information of interest comprises one or more of product information, shop information, and work products. (Claim 14)
Sending information is a form of gathering data and is viewed as not being a practical application. Mere data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g) This is an additional element and does not integrate into practical application.

Claim(s) 8 and 15 further recite
determining a feature information of a second object represented by a second node; (Claim 8)
determining a feature information of a second object represented by a second node; (Claim 15)

concatenating the feature information of the first user and the feature information of the second object to obtain a concatenation feature; and (Claim 15)
inputting the concatenation feature into a pre-trained connection relationship classifier to obtain a classification result of whether a connection relationship exists between the first user and the second object. (Claim 8)
inputting the concatenation feature into a pre-trained connection relationship classifier to obtain a classification result of whether a connection relationship exists between the first user and the second object. (Claim 15)
Determining different types of data and joining them which is then inputted into a classifier is not a practical application. This is an insignificant extra-solution activity or post solution activity. MPEP 2106.05(g) This is an additional element and does not integrate into practical application.

Step 2B:
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in Step 2A, Prong 2 analysis. 

Claim(s) 1, 9 and 16 further recite
obtaining N relation networks of N time instances, wherein the N time instances have a temporal order, each of the relation networks corresponds to a time instance of the N time instances and comprises a plurality of nodes and connection relationships between the nodes, and each of the relation networks comprises a first node representing a first user; (Claim 1)
inputting, in accordance with the temporal order, N spatial aggregation features of the N time instances into a sequential neural network; (Claim 1)
aggregating the N spatio-temporal expressions to obtain a spatio-temporal aggregation feature of the first node as feature information of the first user. (Claim 1)
 	obtaining N relation networks of N time instances, wherein the N time instances have a temporal order, each of the relation networks corresponds to a time instance of the N time instances and comprises a plurality of nodes and connection relationships between the nodes, and each of the relation networks comprises a first node representing a first user; (Claim 9)
 	 inputting, in accordance with the temporal order, N spatial aggregation features of the N time instances into a sequential neural network; (Claim 9)
 aggregating the N spatio-temporal expressions to obtain a spatio-temporal aggregation feature of the first node as feature information of the first user. (Claim 9)

inputting, in accordance with the temporal order, N spatial aggregation features of the N time instances into a sequential neural network; (Claim 16)
aggregating the N spatio-temporal expressions to obtain a spatio-temporal aggregation feature of the first node as feature information of the first user. (Claim 16)
This is merely gathering data of specific types, locating data of specific types, inputting this data into a neural network and then the output data features associated with a user. Electric Power Group, LLC v. Alstom, SA, 119 U.S.P.Q.2.d 1739, 830 F.3d 1350 (Fed. Cir. August 1, 2016), collecting information, analyzing it, and displaying certain results of the collection and analysis is an abstract idea.   This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 1 substantially recite
aggregating the N spatio-temporal expressions to obtain a spatio-temporal aggregation feature of the first node as feature information of the first user. (Claim 1)
This is viewed as gathering data and is not considered significantly more. Mere data gathering or the ability input for an equation is insignificant activity MPEP  This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 2, 10 and 17 substantially recite
inputting a node feature of each of the neighbor nodes in the first neighbor node group and the node feature of the first node into a graph neural network to obtain the spatial aggregation feature of the first node at the first time instance. (Claim 2)
inputting a node feature of each of the neighbor nodes in the first neighbor node group and the node feature of the first node into a graph neural network to obtain the spatial aggregation feature of the first node at the first time instance. (Claim 10)
inputting a node feature of each of the neighbor nodes in the first neighbor node group and the node feature of the first node into a graph neural network to obtain the spatial aggregation feature of the first node at the first time instance. (Claim 17)
The implementation and inputting information into a neural network is executing a mathematical model and thus is abstract due to it is within a mathematical process.
Inputting data into a graph neural network is merely inputting data. Mere data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g) This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 3, 11 and 18 further recite

performing, through a loop operator-based adaptive depth function, t-step iterations on the first node based on the breadth feature to obtain the spatial aggregation feature of the first node at the first time instance. (Claim 11)
performing, through a loop operator-based adaptive depth function, t-step iterations on the first node based on the breadth feature to obtain the spatial aggregation feature of the first node at the first time instance. (Claim 18)
	This is merely counting how many ‘neighbors’ a node has based on a topology.
Counting is not considered a practical application. Performing repetitive calculations,
which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d),
section II, list 1, example ii. This is an additional element and does not integrate
into practical application.

Claim(s) 4, 12 and 19 further recite
determining, through the sequential neural network, N temporal aggregation features of the first node at the N time instances; and (Claim 4)
combining the spatial aggregation features with the temporal aggregation features of the N time instances to obtain the spatio-temporal expressions of the first node. (Claim 4)

determining, through the sequential neural network, N temporal aggregation features of the first node at the N time instances; and (Claim 12)
combining the spatial aggregation features with the temporal aggregation features of the N time instances to obtain the spatio-temporal expressions of the first node, the combining comprising: (Claim 12)
concatenating the spatial aggregation feature of the first time instance and a corresponding temporal aggregation feature of the first time instance to obtain a spatio-temporal expression of the first time instance. (Claim 12)
determining, through the sequential neural network, N temporal aggregation features of the first node at the N time instances; and (Claim 19)
combining the spatial aggregation features with the temporal aggregation features of the N time instances to obtain the spatio-temporal expressions of the first node, the combining comprising: (Claim 19)
concatenating the spatial aggregation feature of the first time instance and a corresponding temporal aggregation feature of the first time instance to obtain a spatio-temporal expression of the first time instance. (Claim 19)
	Gathering different types time dependent data and joining them is not a practical
application. This is an insignificant extra-solution activity or post solution activity. MPEP


Claim(s) 6, 13 and 20 further recite
constructing a spatio-temporal expression matrix from the N spatio-temporal expressions; (Claim 6)
determining, based on concatenation of each vector in the second transformation matrix, the spatio-temporal aggregation feature of the first node. (Claim 6)
constructing a spatio-temporal expression matrix from the N spatio-temporal expressions; (Claim 13)
determining, based on concatenation of each vector in the second transformation matrix, the spatio-temporal aggregation feature of the first node. (Claim 13)
constructing a spatio-temporal expression matrix from the N spatio-temporal expressions; (Claim 20)
determining, based on concatenation of each vector in the second transformation matrix, the spatio-temporal aggregation feature of the first node. (Claim 20)
Placing data into a data structure is not considered a practical application. Storing information, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example iv. This is an additional element and does not integrate into practical application.

Claim(s) 7 and 14 further recite
determining a feature information of a second user; (Claim 7)

Locating a data item which is considered associated with a user is not considered a practical application. Electronic recordkeeping, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example iii. This is an additional element and does not integrate into practical application.

Claim(s) 7 and 14 substantially recite
in response to the similarity level being greater than a threshold, sending information of interest of the second user to the first user, wherein the information of interest comprises one or more of product information, shop information, and work products. (Claim 7)
in response to the similarity level being greater than a threshold, sending information of interest of the second user to the first user, wherein the information of interest comprises one or more of product information, shop information, and work products. (Claim 14)
Sending information is a form of gathering data and is viewed as not being a significantly more. Mere data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g) This is an additional element claim and does not amount to significantly more than the judicial exception.

Claim(s) 8 and 15 further recite
determining a feature information of a second object represented by a second node; (Claim 8)

concatenating the feature information of the first user and the feature information of the second object to obtain a concatenation feature; and(Claim 8)
concatenating the feature information of the first user and the feature information of the second object to obtain a concatenation feature; and (Claim 15)
inputting the concatenation feature into a pre-trained connection relationship classifier to obtain a classification result of whether a connection relationship exists between the first user and the second object. (Claim 8)
inputting the concatenation feature into a pre-trained connection relationship classifier to obtain a classification result of whether a connection relationship exists between the first user and the second object. (Claim 15)
Determining different types of data and joining them which is then inputted into a classifier is not significantly more than the judicial exception..
 Digitech Image Tech, LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Organizing information through mathematical correlations.   This is an additional element claim and does not amount to significantly more than the judicial exception.

The judicial exception is not integrated into a practical application. There is no claimed application in which the invention is to be employed. There is no specific application such as individual life expectancy or rock boring bit longevity. There are no 


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-2, 4-6, 9-10, 12-13, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Zheng and further in view of Pei. (U. S. Patent Publication 20200265291, referred to as Cheng; U. S. Patent Publication 20200205697, referred to as Zheng; ‘Attended End-to-End Architecture for Age Estimation From Facial Expression Videos’, referred to as Pei) 

Claim 1
Cheng, 0039-0040; ‘A recurrent neural network (RNN) is a class of artificial neural networks that can capture the temporal dependencies of sequential data and learn its representations.’ And ‘Gated recurrent unit (GRU) is a subclass of RNNs. The GRU is implemented in a similar manner to long short-term memory (LSTM) units. In contrast to LSTM that has a cell and three information flow gates, GRU simplifies the computation and only has two gates. As more layers using certain activation functions are added to neural networks, the gradients of the loss function approach zero, making the network hard to train (in other words, a vanishing gradient).)’, each of the relation networks corresponds to a time instance of the N time instances (Cheng, 0046; According to an embodiment, to model the temporal behavior of the input node, the system 400 uses the GRU as a basic framework. The node feature attributes at different time steps are considered as the sequential data and are fed into GRU successively.) and comprises a plurality of nodes and connection relationships between the nodes. (Cheng, 0050; To consider the neighborhood information at each snapshot, the system 400 extracts a neighborhood vector for each node to represent its relation information with other nodes at each snapshot.)
Cheng does not disclose expressly and each of the relation networks comprises a first node representing a first user; determining (i) a spatial aggregation feature of the first node at a first time instance and (ii) a node feature of the first node, wherein the node feature of the first node comprises an attribute feature, a historical activity feature, 
Zheng discloses and each of the relation networks comprises a first node representing a first user (Zheng, 0160; Node 0/Scheduler 0 can receive raw video images as input 1202, whereas Node 1/Scheduler 1 can generate certain fall detection output such as person-IDs as output 1204.); determining (i) a spatial aggregation feature of the first node at a first time instance (Zheng, 0071; Next, for a given video frame, the system model of each keypoint can use a series of position and velocity measurements observed over previous video frames to make a prediction of the current location of the keypoint.) and (ii) a node feature of the first node, wherein the node feature of the first node comprises an attribute feature, a historical activity feature, an association relationship feature, an interaction feature, or a physical indicator feature (Zheng, 0009; In the questionnaires, questions such as the subject's age and gender, history of previous fall events, bowel and urine elimination, current medications and medications history, patient care equipment (e.g., chest tube, etc.), mobility and cognition are presented.); aggregating the N spatio-temporal expressions to obtain a spatio-temporal aggregation feature of the first node as feature information of the first user. (Zheng, 0115; By merging such ADL (average daily living) statistics from multiple embedded fall-detection vision sensors installed within a healthcare facility or a house, the disclosed distributed fall-detection system 200 can obtain the ADL summary of each person being monitored, and such summary can be used by caregivers to analyze the 
Cheng and Zheng do not disclose expressly inputting, in accordance with the temporal order, N spatial aggregation features of the N time instances into a sequential neural network; determining, based on an output result of the sequential neural network, N spatio- temporal expressions of the first node at the N time instances.
Pei discloses inputting, in accordance with the temporal order, N spatial aggregation features of the N time instances into a sequential neural network; determining, based on an output result of the sequential neural network, N spatio- temporal expressions of the first node at the N time instances. (Pei, p1973-1975, fig 1, p1975; ‘To detect temporal salience in the sequential expression, we mount a temporal attention module upon the recurrent networks.’ And ‘Convolutional neural networks (CNNs) have achieved great success for automatic latent representation learning in the image domain. We propose to employ CNNs to model the static appearance for each image of the given video.’ With ‘It should be noted that the spatial attention module presented subsequently in Section III-B is embedded among convolutional layers to perform facial salience detection. The details are depicted in Figure 1.’) It would have 

Claim 2
Cheng discloses wherein determining the spatial aggregation feature of the first node at the first time instance comprises: determining, in a relation network at the first time instance, a plurality of neighbor nodes of the first node at the first time instance as a first neighbor node group (Cheng, 0004; The method includes performing weighted sum pooling of neighborhood nodes for each node.) ; and inputting a node feature of each of the neighbor nodes in the first neighbor node group and the node feature of the first node into a graph neural network to obtain the spatial aggregation feature of the first node at the first time instance. (Cheng, 0019; In the brain network, the neighbors will influence target node with attention weights. The weights are calculated with neighbors features and target node features. The weights can be used to represent the (for example, relative) importance of neighbors to the target node.)

Claim 4

Pei discloses wherein determining the N spatio-temporal expressions of the first node at the N time instances comprises: determining, through the sequential neural network, N temporal aggregation features of the first node at the N time instances (Pei, p1972; The learned latent appearance features for each image are subsequently fed into recurrent networks to model the temporal dynamics. In this way, both static appearance and temporal dynamics can be integrated seamlessly in an end-to end manner. A key benefit of this design is that the learned static appearance features and temporal dynamic features are optimized jointly, which can lead to better performance for the final task of age estimation.); and combining the spatial aggregation features with the temporal aggregation features of the N time instances to obtain the spatio-temporal expressions of the first node. (Pei, p1974; Our proposed Spatially-Indexed Attention Model (SIAM) is composed of four functional modules: 1) a convolutional appearance module for appearance modeling, 2) a spatial attention module for spatial (facial) salience detection, 3) a recurrent dynamic module for facial dynamics, and 4) a temporal attention module for discriminating temporal salient frames.) It would have been obvious to one having ordinary skill in the art, having the teachings of Cheng, Zheng and Pei before him before the effective filing date of the claimed invention, to 

Claim 5
Cheng and Zheng do not disclose expressly wherein combining the spatial aggregation features with the temporal aggregation features of the N time instances comprises: concatenating the spatial aggregation feature of the first time instance and a corresponding temporal aggregation feature of the first time instance to obtain a concatenation feature as a spatio-temporal expression of the first time instance; determining, based on an output result of the sequential neural network, N spatio- temporal expressions of the first node at the N time instances.
Pei discloses wherein combining the spatial aggregation features with the temporal aggregation features of the N time instances comprises: concatenating the spatial aggregation feature of the first time instance and a corresponding temporal aggregation feature of the first time instance to obtain a concatenation feature as a spatio-temporal expression of the first time instance (Pei, table III; The column under ‘method’ discloses a concatenation of ‘appearance and dynamics.’ EC: Here the ‘appearance’ maps to ‘spatial aggregation feature’ and the ‘dynamics’ maps to the ‘temporal aggregation feature’ aspect. ); determining, based on an output result of the Pei, p1973-1975, fig 1, p1975; ‘To detect temporal salience in the sequential expression, we mount a temporal attention module upon the recurrent networks.’ And ‘Convolutional neural networks (CNNs) have achieved great success for automatic latent representation learning in the image domain. We propose to employ CNNs to model the static appearance for each image of the given video.’ With ‘It should be noted that the spatial attention module presented subsequently in Section III-B is embedded among convolutional layers to perform facial salience detection. The details are depicted in Figure 1.’ EC: The ‘spatial aggregation feature’ maps to the output of the ‘spatial attention module’ ) It would have been obvious to one having ordinary skill in the art, having the teachings of Cheng, Zheng and Pei before him before the effective filing date of the claimed invention, to modify Cheng and Zheng to incorporate various components such as ‘spatio-temporal expression matrix’, ‘spatio-temporal expressions’, ‘attention matrix’, ‘self-attention mechanism’, ‘second transformation matrix’, ‘first transformation matrix’, ‘pre-trained first parameter matrix’ of Pei. Given the advantage of generating a spatio-temporal aggregation feature of a node, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 6
Cheng and Zheng do not disclose expressly wherein aggregating the N spatio-temporal expressions comprises: constructing a spatio-temporal expression matrix from the N spatio-temporal expressions; determining an attention matrix based on a self-attention mechanism and the N spatio- temporal expressions; obtaining a second 
Pei discloses wherein aggregating the N spatio-temporal expressions comprises: constructing a spatio-temporal expression matrix from the N spatio-temporal expressions; determining an attention matrix based on a self-attention mechanism and the N spatio- temporal expressions; obtaining a second transformation matrix based on a product of the attention matrix and a first transformation matrix, the first transformation matrix being a product of the spatio-temporal expression matrix and a pre-trained first parameter matrix; and determining, based on concatenation of each vector in the second transformation matrix, the spatio-temporal aggregation feature of the first node. (Pei, fig 1; Spatio-temporal expression matrix maps to Input image which is in matrix form. ‘Attention matrix’ maps to the 5X5 matrix which depends on ‘self attention mechanism’ which is the 7X7 matrix, which is dependent on the initial ‘spatio-temporal expression matrix.’ ‘Second transformation matrix’ is the 3X3 matrix which is the product of ‘A’ and ‘F.’ ‘Concatenation of each vector’ maps to concatenation of Zt-1, Z and Zt+1) It would have been obvious to one having ordinary skill in the art, having the teachings of Cheng, Zheng and Pei before him before the effective filing date of the claimed invention, to modify Cheng and Zheng to incorporate various components such as ‘spatio-temporal expression matrix’, ‘spatio-temporal expressions’, ‘attention matrix’, ‘self-attention mechanism’, ‘second transformation matrix’, ‘first transformation matrix’, 

Claim 9
Cheng discloses an object feature information acquisition device, comprising one or more processors and a non-transitory computer-readable memory coupled to the one or more processors and configured with instructions executable by the one or more processors to perform operations comprising: obtaining N relation networks of N time instances, wherein the N time instances have a temporal order (Cheng, 0039-0040; ‘A recurrent neural network (RNN) is a class of artificial neural networks that can capture the temporal dependencies of sequential data and learn its representations.’ And ‘Gated recurrent unit (GRU) is a subclass of RNNs. The GRU is implemented in a similar manner to long short-term memory (LSTM) units. In contrast to LSTM that has a cell and three information flow gates, GRU simplifies the computation and only has two gates. As more layers using certain activation functions are added to neural networks, the gradients of the loss function approach zero, making the network hard to train (in other words, a vanishing gradient).)’, each of the relation networks corresponds to a time instance of the N time instances (Cheng, 0046; According to an embodiment, to model the temporal behavior of the input node, the system 400 uses the GRU as a basic framework. The node feature attributes at different time steps are considered as the sequential data and are fed into GRU successively.) and comprises a plurality of nodes and connection relationships between the nodes. (Cheng, 0050; To consider the 
Cheng does not disclose expressly and each of the relation networks comprises a first node representing a first user and each of the relation networks comprises a first node representing a first user; determining (i) a spatial aggregation feature of the first node at a first time instance and (ii) a node feature of the first node, wherein the node feature of the first node comprises an attribute feature, a historical activity feature, an association relationship feature, an interaction feature or a physical indicator feature, mobility and cognition are presented.); aggregating the N spatio-temporal expressions to obtain a spatio-temporal aggregation feature of the first node as feature information of the first user.
Zheng discloses and each of the relation networks comprises a first node representing a first user and each of the relation networks comprises a first node representing a first user (Zheng, 0160; Node 0/Scheduler 0 can receive raw video images as input 1202, whereas Node 1/Scheduler 1 can generate certain fall detection output such as person-IDs as output 1204.); determining (i) a spatial aggregation feature of the first node at a first time instance (Zheng, 0071; Next, for a given video frame, the system model of each keypoint can use a series of position and velocity measurements observed over previous video frames to make a prediction of the current location of the keypoint.) and (ii) a node feature of the first node, wherein the node feature of the first node comprises an attribute feature, a historical activity feature, an association relationship feature, an interaction feature or a physical indicator feature Zheng, 0009; In the questionnaires, questions such as the subject's age and gender, history of previous fall events, bowel and urine elimination, current medications and medications history, patient care equipment (e.g., chest tube, etc.), mobility and cognition are presented.); aggregating the N spatio-temporal expressions to obtain a spatio-temporal aggregation feature of the first node as feature information of the first user. (Zheng, 0115; By merging such ADL (average daily living) statistics from multiple embedded fall-detection vision sensors installed within a healthcare facility or a house, the disclosed distributed fall-detection system 200 can obtain the ADL summary of each person being monitored, and such summary can be used by caregivers to analyze the person's health condition. In some embodiments, embedded fall-detection system 100 can include a dedicated ADL statistics module (not shown) for computing the above ADL statistics.) It would have been obvious to one having ordinary skill in the art, having the teachings of Cheng and Zheng before him before the effective filing date of the claimed invention, to modify Cheng to incorporate spatial aggregated features of a user, inputting these features into a classifier, analyzing the results of Zheng. Given the advantage of generating a spatio-temporal aggregated feature, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Cheng and Zheng do not disclose expressly inputting, in accordance with the temporal order, N spatial aggregation features of the N time instances into a sequential neural network; determining, based on an output result of the sequential neural network, N spatio- temporal expressions of the first node at the N time instances.
Pei discloses inputting, in accordance with the temporal order, N spatial aggregation features of the N time instances into a sequential neural network; Zheng, 0043; Fall-detection engine 101 receives video images 104 as input and subsequently processes input video images 104 and makes fall/non-fall predictions/decisions based on the processed video images.); and (Pei, p1973-1975, fig 1, p1975; ‘To detect temporal salience in the sequential expression, we mount a temporal attention module upon the recurrent networks.’ And ‘Convolutional neural networks (CNNs) have achieved great success for automatic latent representation learning in the image domain. We propose to employ CNNs to model the static appearance for each image of the given video.’ With ‘It should be noted that the spatial attention module presented subsequently in Section III-B is embedded among convolutional layers to perform facial salience detection. The details are depicted in Figure 1.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Cheng, Zheng and Pei before him before the effective filing date of the claimed invention, to modify Cheng and Zheng to incorporate various components such as ‘spatio-temporal expression matrix’, ‘spatio-temporal expressions’, ‘attention matrix’, ‘self-attention mechanism’, ‘second transformation matrix’, ‘first transformation matrix’, ‘pre-trained first parameter matrix’ of Pei. Given the advantage of generating a spatio-temporal aggregation feature of a node, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 10
Cheng, 0004; The method includes performing weighted sum pooling of neighborhood nodes for each node.); and inputting a node feature of each of the neighbor nodes in the first neighbor node group and the node feature of the first node into a graph neural network to obtain the spatial aggregation feature of the first node at the first time instance. (Cheng, 0019; In the brain network, the neighbors will influence target node with attention weights. The weights are calculated with neighbors features and target node features. The weights can be used to represent the (for example, relative) importance of neighbors to the target node.)

Claim 12
Cheng and Zheng do not disclose expressly determining, through the sequential neural network, N temporal aggregation features of the first node at the N time instances; and combining the spatial aggregation features with the temporal aggregation features of the N time instances to obtain the spatio-temporal expressions of the first node; concatenating the spatial aggregation feature of the first time instance and a corresponding temporal aggregation feature of the first time instance to obtain a spatio-temporal expression of the first time instance.
Pei discloses determining, through the sequential neural network, N temporal aggregation features of the first node at the N time instances (Pei, p1972; The learned latent appearance features for each image are subsequently fed into recurrent networks Pei, p1974; Our proposed Spatially-Indexed Attention Model (SIAM) is composed of four functional modules: 1) a convolutional appearance module for appearance modeling, 2) a spatial attention module for spatial (facial) salience detection, 3) a recurrent dynamic module for facial dynamics, and 4) a temporal attention module for discriminating temporal salient frames.) concatenating the spatial aggregation feature of the first time instance and a corresponding temporal aggregation feature of the first time instance to obtain a spatio-temporal expression of the first time instance. (Pei, table III; The column under ‘method’ discloses a concatenation of ‘appearance and dynamics.’ EC: Here the ‘appearance’ maps to ‘spatial aggregation feature’ and the ‘dynamics’ maps to the ‘temporal aggregation feature’ aspect. ) It would have been obvious to one having ordinary skill in the art, having the teachings of Cheng, Zheng and Pei before him before the effective filing date of the claimed invention, to modify Cheng and Zheng to incorporate various components such as ‘spatio-temporal expression matrix’, ‘spatio-temporal expressions’, ‘attention matrix’, ‘self-attention mechanism’, ‘second transformation matrix’, ‘first transformation matrix’, ‘pre-trained first parameter matrix’ of Pei. Given the advantage of generating a spatio-

Claim 13
Cheng and Zheng do not disclose expressly wherein aggregating the N spatio-temporal expressions comprises: constructing a spatio-temporal expression matrix from the N spatio-temporal expressions; determining an attention matrix based on a self-attention mechanism and the N spatio- temporal expressions;  obtaining a second transformation matrix based on a product of the attention matrix and a first transformation matrix, the first transformation matrix being a product of the spatio- temporal expression matrix and a pre-trained first parameter matrix; and determining, based on concatenation of each vector in the second transformation matrix, the spatio-temporal aggregation feature of the first node.
Pei discloses wherein aggregating the N spatio-temporal expressions comprises: constructing a spatio-temporal expression matrix from the N spatio-temporal expressions; determining an attention matrix based on a self-attention mechanism and the N spatio- temporal expressions; obtaining a second transformation matrix based on a product of the attention matrix and a first transformation matrix, the first transformation matrix being a product of the spatio- temporal expression matrix and a pre-trained first parameter matrix; and  determining, based on concatenation of each vector in the second transformation matrix, the spatio-temporal aggregation feature of the first node. (Pei, fig 1; Spatio-temporal expression matrix maps to Input image which is in matrix form. ‘Attention matrix’ maps to the 5X5 matrix which depends on ‘self attention t-1, Z and Zt+1) It would have been obvious to one having ordinary skill in the art, having the teachings of Cheng, Zheng and Pei before him before the effective filing date of the claimed invention, to modify Cheng and Zheng to incorporate various components such as ‘spatio-temporal expression matrix’, ‘spatio-temporal expressions’, ‘attention matrix’, ‘self-attention mechanism’, ‘second transformation matrix’, ‘first transformation matrix’, ‘pre-trained first parameter matrix’ of Pei. Given the advantage of generating a spatio-temporal aggregation feature of a node, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 16
Cheng discloses a non-transitory computer-readable storage medium for object feature information acquisition, storing instructions executable by one or more processors to cause the one or more processors to perform operations comprising: obtaining N relation networks of N time instances, wherein the N time instances have a temporal order (Cheng, 0039-0040; ‘A recurrent neural network (RNN) is a class of artificial neural networks that can capture the temporal dependencies of sequential data and learn its representations.’ And ‘Gated recurrent unit (GRU) is a subclass of RNNs. The GRU is implemented in a similar manner to long short-term memory (LSTM) units. In contrast to LSTM that has a cell and three information flow gates, GRU simplifies the computation and only has two gates. As more layers using certain activation functions Cheng, 0046; According to an embodiment, to model the temporal behavior of the input node, the system 400 uses the GRU as a basic framework. The node feature attributes at different time steps are considered as the sequential data and are fed into GRU successively.) and comprises a plurality of nodes and connection relationships between the nodes (Cheng, 0050; To consider the neighborhood information at each snapshot, the system 400 extracts a neighborhood vector for each node to represent its relation information with other nodes at each snapshot.)
Cheng does not disclose expressly and each of the relation networks comprise a first node representing a first user and each of the relation networks comprises a first node representing a first user; determining (i) a spatial aggregation feature of the first node at a first time instance and (ii) a node feature of the first node, wherein the node feature of the first node comprises an attribute feature, a historical activity feature, an association relationship feature, an interaction feature or a physical indicator feature, mobility and cognition are presented.); aggregating the N spatio-temporal expressions to obtain a spatio-temporal aggregation feature of the first node as feature information of the first user.
Zheng discloses and each of the relation networks comprise a first node representing a first user and each of the relation networks comprises a first node representing a first user (Zheng, 0160; Node 0/Scheduler 0 can receive raw video images as input 1202, whereas Node 1/Scheduler 1 can generate certain fall detection Zheng, 0071; Next, for a given video frame, the system model of each keypoint can use a series of position and velocity measurements observed over previous video frames to make a prediction of the current location of the keypoint.) and (ii) a node feature of the first node, wherein the node feature of the first node comprises an attribute feature, a historical activity feature, an association relationship feature, an interaction feature or a physical indicator feature (Zheng, 0009; In the questionnaires, questions such as the subject's age and gender, history of previous fall events, bowel and urine elimination, current medications and medications history, patient care equipment (e.g., chest tube, etc.), mobility and cognition are presented.); aggregating the N spatio-temporal expressions to obtain a spatio-temporal aggregation feature of the first node as feature information of the first user. (Zheng, 0115; By merging such ADL (average daily living) statistics from multiple embedded fall-detection vision sensors installed within a healthcare facility or a house, the disclosed distributed fall-detection system 200 can obtain the ADL summary of each person being monitored, and such summary can be used by caregivers to analyze the person's health condition. In some embodiments, embedded fall-detection system 100 can include a dedicated ADL statistics module (not shown) for computing the above ADL statistics.) It would have been obvious to one having ordinary skill in the art, having the teachings of Cheng and Zheng before him before the effective filing date of the claimed invention, to modify Cheng to incorporate spatial aggregated features of a user, inputting these features into a classifier, analyzing the results of Zheng. Given the 
Cheng and Zheng do not disclose expressly inputting, in accordance with the temporal order, N spatial aggregation features of the N time instances into a sequential neural network; determining, based on an output result of the sequential neural network, N spatio- temporal expressions of the first node at the N time instances.
Pei discloses inputting, in accordance with the temporal order, N spatial aggregation features of the N time instances into a sequential neural network; determining, based on an output result of the sequential neural network, N spatio- temporal expressions of the first node at the N time instances. (Pei, p1973-1975, fig 1, p1975; ‘To detect temporal salience in the sequential expression, we mount a temporal attention module upon the recurrent networks.’ And ‘Convolutional neural networks (CNNs) have achieved great success for automatic latent representation learning in the image domain. We propose to employ CNNs to model the static appearance for each image of the given video.’ With ‘It should be noted that the spatial attention module presented subsequently in Section III-B is embedded among convolutional layers to perform facial salience detection. The details are depicted in Figure 1.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Cheng, Zheng and Pei before him before the effective filing date of the claimed invention, to modify Cheng and Zheng to incorporate various components such as ‘spatio-temporal expression matrix’, ‘spatio-temporal expressions’, ‘attention matrix’, ‘self-attention mechanism’, ‘second transformation matrix’, ‘first transformation matrix’, ‘pre-trained first parameter matrix’ of Pei. Given the advantage of generating a spatio-temporal 

Claim 17
Cheng discloses wherein determining the spatial aggregation feature of the first node at the first time instance comprises: determining, in a relation network at the first time instance, a plurality of neighbor nodes of the first node at the first time instance as a first neighbor node group (Cheng, 0004; The method includes performing weighted sum pooling of neighborhood nodes for each node.); and inputting a node feature of each of the neighbor nodes in the first neighbor node group and the node feature of the first node into a graph neural network to obtain the spatial aggregation feature of the first node at the first time instance. (Cheng, 0019; In the brain network, the neighbors will influence target node with attention weights. The weights are calculated with neighbors features and target node features. The weights can be used to represent the (for example, relative) importance of neighbors to the target node.)

Claim 19
Cheng and Zheng do not disclose expressly determining, through the sequential neural network, N temporal aggregation features of the first node at the N time instances; and combining the spatial aggregation features with the temporal aggregation features of the N time instances to obtain the spatio-temporal expressions of the first node; concatenating the spatial aggregation feature of the first time instance 
Pei discloses determining, through the sequential neural network, N temporal aggregation features of the first node at the N time instances (Pei, p1972; The learned latent appearance features for each image are subsequently fed into recurrent networks to model the temporal dynamics. In this way, both static appearance and temporal dynamics can be integrated seamlessly in an end-to end manner. A key benefit of this design is that the learned static appearance features and temporal dynamic features are optimized jointly, which can lead to better performance for the final task of age estimation.); and combining the spatial aggregation features with the temporal aggregation features of the N time instances to obtain the spatio-temporal expressions of the first node (Pei, p1974; Our proposed Spatially-Indexed Attention Model (SIAM) is composed of four functional modules: 1) a convolutional appearance module for appearance modeling, 2) a spatial attention module for spatial (facial) salience detection, 3) a recurrent dynamic module for facial dynamics, and 4) a temporal attention module for discriminating temporal salient frames.) concatenating the spatial aggregation feature of the first time instance and a corresponding temporal aggregation feature of the first time instance to obtain a spatio-temporal expression of the first time instance. (Pei, table III; The column under ‘method’ discloses a concatenation of ‘appearance and dynamics.’ EC: Here the ‘appearance’ maps to ‘spatial aggregation feature’ and the ‘dynamics’ maps to the ‘temporal aggregation feature’ aspect. ) It would have been obvious to one having ordinary skill in the art, having the teachings of Cheng, Zheng and Pei before him before the effective filing date of the claimed 

Claim 20
Cheng and Zheng do not disclose expressly wherein aggregating the N spatio-temporal expressions comprises: constructing a spatio-temporal expression matrix from the N spatio-temporal expressions; determining an attention matrix based on a self-attention mechanism and the N spatio- temporal expressions; obtaining a second transformation matrix based on a product of the attention matrix and a first transformation matrix, the first transformation matrix being a product of the spatio- temporal expression matrix and a pre-trained first parameter matrix; and determining, based on concatenation of each vector in the second transformation matrix, the spatio-temporal aggregation feature of the first node.
Pei discloses wherein aggregating the N spatio-temporal expressions comprises: constructing a spatio-temporal expression matrix from the N spatio-temporal expressions; determining an attention matrix based on a self-attention mechanism and the N spatio- temporal expressions; obtaining a second transformation matrix based on a product of the attention matrix and a first transformation matrix, the first transformation matrix being a product of the spatio- temporal expression matrix and a pre-trained first Pei, fig 1; Spatio-temporal expression matrix maps to Input image which is in matrix form. ‘Attention matrix’ maps to the 5X5 matrix which depends on ‘self attention mechanism’ which is the 7X7 matrix, which is dependent on the initial ‘spatio-temporal expression matrix.’ ‘Second transformation matrix’ is the 3X3 matrix which is the product of ‘A’ and ‘F.’ ‘Concatenation of each vector’ maps to concatenation of Zt-1, Z and Zt+1) It would have been obvious to one having ordinary skill in the art, having the teachings of Cheng, Zheng and Pei before him before the effective filing date of the claimed invention, to modify Cheng and Zheng to incorporate various components such as ‘spatio-temporal expression matrix’, ‘spatio-temporal expressions’, ‘attention matrix’, ‘self-attention mechanism’, ‘second transformation matrix’, ‘first transformation matrix’, ‘pre-trained first parameter matrix’ of Pei. Given the advantage of generating a spatio-temporal aggregation feature of a node, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 3, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Zheng and Pei as applied to claim(s) 1-2, 4-6, 9-10, 12-13, 16-17 and 19-20 above, and further in view of Cheng2. (U. S. Patent Publication 20200366690, referred to as Cheng2)

Claim 3
Cheng, 0004; The method includes performing weighted sum pooling of neighborhood nodes for each node.); determining, through an attention mechanism-based adaptive breadth function and based on a node feature of each of the neighbor nodes in the first neighbor node group and the node feature of the first node, an importance level of each of the neighbor nodes relative to the first node (Cheng, 0019; In the brain network, the neighbors will influence target node with attention weights. The weights are calculated with neighbors features and target node features. The weights can be used to represent the (for example, relative) importance of neighbors to the target node.); performing, based on the importance level of each of the neighbor nodes, weighted summation on the node feature of each of the neighbor nodes to obtain a breadth feature of the first node. (Cheng, 0019, 0046; ‘In the brain network, the neighbors will influence target node with attention weights. The weights are calculated with neighbors features and target node features. The weights can be used to represent the (for example, relative) importance of neighbors to the target node.’ And ‘The local neighborhood is the aggregation of the node attributes of the node's neighbors.’)
Cheng, Zheng and Pei do not disclose expressly performing, through a loop operator-based adaptive depth function, t-step iterations on the first node based on the breadth feature to obtain the spatial aggregation feature of the first node at the first time instance.
Cheng2, 0034; Block 308 determines whether the number of iterations, n, is equal to the maximum number of hops, K. If not, another iteration begins, with block 304 identifying the neighbors of the nodes in the previously generated set B.sub.n−1, and with block 306 creating a new set, B.sub.n, that combines B.sub.n−1 with the newly identified nodes.) It would have been obvious to one having ordinary skill in the art, having the teachings of Cheng, Zheng, Pei and Cheng2 before him before the effective filing date of the claimed invention, to modify Cheng, Zheng and Pei to incorporate an iteration technique of Cheng2. Given the advantage of having the ability to incrementing closer to a solution for a breadth function, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 11
Cheng discloses wherein determining the spatial aggregation feature of the first node at the first time instance comprises: determining, in a relation network at the first time instance, a plurality of neighbor nodes of the first node at the first time instance as a first neighbor node group (Cheng, 0004; The method includes performing weighted sum pooling of neighborhood nodes for each node.); determining, through an attention mechanism-based adaptive breadth function and based on a node feature of each of the neighbor nodes in the first neighbor node group and the node feature of the first node, an importance level of each of the neighbor nodes relative to the first node Cheng, 0019; In the brain network, the neighbors will influence target node with attention weights. The weights are calculated with neighbors features and target node features. The weights can be used to represent the (for example, relative) importance of neighbors to the target node.); performing, based on the importance level of each of the neighbor node, weighted summation on the node feature of each of the neighbor nodes to obtain a breadth feature of the first node. (Cheng, 0019, 0046; ‘In the brain network, the neighbors will influence target node with attention weights. The weights are calculated with neighbors features and target node features. The weights can be used to represent the (for example, relative) importance of neighbors to the target node.’ And ‘The local neighborhood is the aggregation of the node attributes of the node's neighbors.’)
Cheng, Zheng and Pei do not disclose expressly performing, through a loop operator-based adaptive depth function, t-step iterations on the first node based on the breadth feature to obtain the spatial aggregation feature of the first node at the first time instance.
Cheng2 discloses performing, through a loop operator-based adaptive depth function, t-step iterations on the first node based on the breadth feature to obtain the spatial aggregation feature of the first node at the first time instance. (Cheng2, 0034; Block 308 determines whether the number of iterations, n, is equal to the maximum number of hops, K. If not, another iteration begins, with block 304 identifying the neighbors of the nodes in the previously generated set B.sub.n−1, and with block 306 creating a new set, B.sub.n, that combines B.sub.n−1 with the newly identified nodes.) It would have been obvious to one having ordinary skill in the art, having the teachings of 

Claim 18
Cheng discloses wherein determining the spatial aggregation feature of the first node at the first time instance comprises: determining, in a relation network at the first time instance, a plurality of neighbor nodes of the first node at the first time instance as a first neighbor node group (Cheng, 0004; The method includes performing weighted sum pooling of neighborhood nodes for each node.); determining, through an attention mechanism-based adaptive breadth function and based on a node feature of each of the neighbor nodes in the first neighbor node group and the node feature of the first node, an importance level of each of the neighbor nodes relative to the first node (Cheng, 0019; In the brain network, the neighbors will influence target node with attention weights. The weights are calculated with neighbors features and target node features. The weights can be used to represent the (for example, relative) importance of neighbors to the target node.); performing, based on the importance level of each of the neighbor nodes, weighted summation on the node feature of each of the neighbor nodes to obtain a breadth feature of the first node. (Cheng, 0019, 0046; ‘In the brain network, the neighbors will influence target node with attention weights. The weights are calculated with neighbors features and target node features. The weights can be used 
Cheng, Zheng and Pei do not disclose expressly performing, through a loop operator-based adaptive depth function, t-step iterations on the first node based on the breadth feature to obtain the spatial aggregation feature of the first node at the first time instance.
Cheng2 discloses performing, through a loop operator-based adaptive depth function, t-step iterations on the first node based on the breadth feature to obtain the spatial aggregation feature of the first node at the first time instance. (Cheng2, 0034; Block 308 determines whether the number of iterations, n, is equal to the maximum number of hops, K. If not, another iteration begins, with block 304 identifying the neighbors of the nodes in the previously generated set B.sub.n−1, and with block 306 creating a new set, B.sub.n, that combines B.sub.n−1 with the newly identified nodes.) It would have been obvious to one having ordinary skill in the art, having the teachings of Cheng, Zheng, Pei and Cheng2 before him before the effective filing date of the claimed invention, to modify Cheng, Zheng and Pei to incorporate an iteration technique of Cheng2. Given the advantage of having the ability to incrementing closer to a solution for a breadth function, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Zheng, Pei and  as applied to claim(s) 1-2, 4-6, 9-10, 12-13, 16-17 and 19- above, and further in view of Yang. (U. S. Patent Publication 20140379617, referred to as Yang)

Claim 7
Cheng, Zheng and Pei do not disclose expressly determining a feature information of a second user; determining a similarity level between the feature information of the first user and the feature information of the second user; and in response to the similarity level being greater than a threshold, sending information of interest of the second user to the first user, wherein the information of interest comprises one or more of product information, shop information, and work products.
Yang discloses determining a feature information of a second user (Yang, 0023; In some embodiments, when the quality score of each first user has been calculated, the system, in addition to considering the attribute information belonging to each first user, also considers "quality" of related second users.); determining a similarity level between the feature information of the first user and the feature information of the second user (Yang, 0085; For example, the method measures the similarity between two first users based on a second user jointly related to the two first users (in other words, a second user who is related to each first user individually).); and in response to the similarity level being greater than a threshold, sending information of interest of the second user to the first user, wherein the information of interest comprises one or more of product information, shop information, and work products. (Yang, 0031; First, the system determines a score of each second user based on a value of each second-user variable, and confirms second users having a score greater than a preset threshold 

Claim 14
Cheng, Zheng and Pei do not disclose expressly determining a feature information of a second user; determining a similarity level between the feature information of the first user and the feature information of the second user; and in response to the similarity level being greater than a threshold, sending information of interest of the second user to the first user, wherein the information of interest comprises one or more of product information, shop information, and work products.
Yang discloses the operations further comprise: determining a feature information of a second user; determining a similarity level between the feature information of the first user and the feature information of the second user (Yang, 0023; In some embodiments, when the quality score of each first user has been calculated, Yang, 0031; First, the system determines a score of each second user based on a value of each second-user variable, and confirms second users having a score greater than a preset threshold value as a first batch of specific second users. Then, the system determines whether the second users related to a first user in each first-user operating action are specific second users based on first-user operating behavior information and an already acquired set including the first batch of specific second users.), sending information of interest of the second user to the first user, wherein the information of interest comprises one or more of product information, shop information, and work products. (Yang, 0115; In some embodiments, the jointly-related second user-determining unit 410 determines second users jointly related to the current user and specific first users. In some embodiments, second users related to a first user refer to second users corresponding to operation objects of the first user (e.g., a buyer engaging in purchasing or other operating behavior at a seller where the seller is a second user corresponding to operating objects of the buyer, and the buyer is accordingly related to the seller).) It would have been obvious to one having ordinary skill in the art, having the teachings of Cheng, Zheng, Pei and Yang before him before the effective filing date of the claimed invention, to modify Cheng, Zheng and Pei to incorporate various components such as analyzing a second user/node and the associated of Yang. Given the advantage of determining distance or similarity with an decision engine to determine a binary result in regards to a first user/node, one having ordinary skill in the art would have been motivated to make this obvious modification

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Zheng, Pei and Cheng2 as applied to claim(s) 3, 11 and 18 above, and further in view of Yokota. (U. S. Patent Publication 20030177363, referred to as Yokota)

Claim 8
Cheng and Zheng do not disclose expressly concatenating the feature information of the first user and the feature information of the second object to obtain a concatenation feature.
Pei discloses concatenating the feature information of the first user and the feature information of the second object to obtain a concatenation feature. (Pei, table III; the column under ‘method’ discloses a concatenation of ‘appearance and dynamics.’ ‘To obtain a concatenation feature is disclosed by data which is in the same row.) It would have been obvious to one having ordinary skill in the art, having the teachings of Cheng, Zheng and Pei before him before the effective filing date of the claimed invention, to modify Cheng and Zheng to incorporate various components such as ‘spatio-temporal expression matrix’, ‘spatio-temporal expressions’, ‘attention matrix’, ‘self-attention mechanism’, ‘second transformation matrix’, ‘first transformation matrix’, ‘pre-trained first parameter matrix’ of Pei. Given the advantage of generating a spatio-temporal aggregation feature of a node, one having ordinary skill in the art would have been motivated to make this obvious modification.

Cheng2 discloses determining a feature information of a second object represented by a second node. (Cheng2, 0027; Each node 104 may have a consistent label across the time steps. A.sup.t is an adjacency matrix in custom-character.sup.N×N and X.sup.t is a node attribute matrix in custom-character.sup.N×d, where N is the number of vertices in V and d is the dimensionality of the attribute feature vector. Both A.sup.t and X.sup.t may be different at different time steps. Given G and the labels of a subset of nodes, V.sub.L, the present embodiments classify the unlabeled nodes, V.sub.U, where V=V.sub.L ∪ V.sub.U.) It would have been obvious to one having ordinary skill in the art, having the teachings of Cheng, Zheng, Pei and Cheng2 before him before the effective filing date of the claimed invention, to modify Cheng, Zheng and Pei to incorporate an iteration technique of Cheng2. Given the advantage of having the ability to incrementing closer to a solution for a breadth function, one having ordinary skill in the art would have been motivated to make this obvious modification.
Cheng, Zheng, Pei and  Cheng2 do not disclose expressly inputting the concatenation feature into a pre-trained connection relationship classifier to obtain a classification result of whether a connection relationship exists between the first user and the second object.
Yokota discloses inputting the concatenation feature into a pre-trained connection relationship classifier to obtain a classification result of whether a connection relationship exists between the first user and the second object. (Yokota, 0049;’ A personal information verification apparatus 11, a service user apparatus 12, and a 

Claim 15
Cheng and Zheng do not disclose expressly concatenating the feature information of the first user and the feature information of the second object to obtain a concatenation feature.
Pei discloses concatenating the feature information of the first user and the feature information of the second object to obtain a concatenation feature. (Pei, table III; the column under ‘method’ discloses a concatenation of ‘appearance and dynamics.’ ‘To obtain a concatenation feature is disclosed by data which is in the same row.) It would have been obvious to one having ordinary skill in the art, having the teachings of Cheng, Zheng and Pei before him before the effective filing date of the claimed invention, to modify Cheng and Zheng to incorporate various components such as ‘spatio-temporal expression matrix’, ‘spatio-temporal expressions’, ‘attention matrix’, ‘self-attention mechanism’, ‘second transformation matrix’, ‘first transformation matrix’, ‘pre-trained first parameter matrix’ of Pei. Given the advantage of generating a spatio-
Cheng, Zheng and Pei do not disclose expressly determining a feature information of a second object represented by a second node.
Cheng2 discloses determining a feature information of a second object represented by a second node. (Cheng2, 0027; Each node 104 may have a consistent label across the time steps. A.sup.t is an adjacency matrix in custom-character.sup.N×N and X.sup.t is a node attribute matrix in custom-character.sup.N×d, where N is the number of vertices in V and d is the dimensionality of the attribute feature vector. Both A.sup.t and X.sup.t may be different at different time steps. Given G and the labels of a subset of nodes, V.sub.L, the present embodiments classify the unlabeled nodes, V.sub.U, where V=V.sub.L ∪ V.sub.U.) It would have been obvious to one having ordinary skill in the art, having the teachings of Cheng, Zheng, Pei and Cheng2 before him before the effective filing date of the claimed invention, to modify Cheng, Zheng and Pei to incorporate an iteration technique of Cheng2. Given the advantage of having the ability to incrementing closer to a solution for a breadth function, one having ordinary skill in the art would have been motivated to make this obvious modification.
Cheng, Zheng, Pei and  Cheng2 do not disclose expressly inputting the concatenation feature into a pre-trained connection relationship classifier to obtain a classification result of whether a connection relationship exists between the first user and the second object.
Yokota discloses inputting the concatenation feature into a pre-trained connection relationship classifier to obtain a classification result of whether a connection Yokota, 0049;’ A personal information verification apparatus 11, a service user apparatus 12, and a service provider apparatus 13 are connected with one another via a network "N".’) It would have been obvious to one having ordinary skill in the art, having the teachings of Cheng, Zheng, Pei and  Cheng2 and Yokota before him before the effective filing date of the claimed invention, to modify Cheng, Zheng, Pei and  Cheng2 to incorporate various components such as concatenation data and inputting data in this form into a classifier of Yokota. Given the advantage of having another step of ensuring that data which is meant to be processed together is actually processed together, one having ordinary skill in the art would have been motivated to make this obvious modification. 

4.	Claims 1-20 are rejected.

Conclusion	
5.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-Search terms: Claim 1 and ip.com
	-U. S. Patent Publication 20210067558: Ni
	-U. S. Patent Publication 20200162340: Rossi

Correspondence Information
6.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)









/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121